Wiswell, C. J.
The petitioner, having been committed to jail upon a capias issued by a disclosure commissioner, applied to a justice of this court, in vacation, for a writ of habeas corpus upon the ground that the disclosure commissioner who issued the capias had no jurisdiction under the statute, as amended by Chapters 131 and 134 of the Public Laws of 1905, which acts, approved upon the same day, appear to be entirely inconsistent with each other, and that consequently he was illegally deprived of his liberty. The writ was ordered to issue, and upon its return and after a hearing, the justice ordered the petitioner to be discharged from imprisonment. This order being based upon the conclusion that the disclosure commissioner had no jurisdiction in the premises under the statute as amended. Whereupon the creditor alleged exceptions to this ruling.
But the correctness of this ruling cannot be here considered. These exceptions are not properly before us, because of the well settled principle in this, and in numerous other states of this Union, that exceptions do not lie to the discharge of a prisoner upon habeas corpus. This was early decided in Massachusetts in an opinion by Chief Justice Shaw in Wyeth v. Richardson, 10 Gray, 240. The statutes in relation to exceptions and habeas corpus proceedings of *401that state at that time being in substance and effect the same as are our statutes in relation to these subject matters. That case was followed by this court in Knowtton, Petitioner, v. Baker, 72 Maine, 202, wherein it was expressly decided that exceptions do not lie to the discharge of a prisoner on habeas corpus. The report of that case does not show whether the prisoner was held upon civil or criminal proceedings, but this is immaterial since the reason of the rule is as equally applicable to the one case as the other.
The purpose of this celebrated writ of habeas corpus, which has been denominated “ the great writ of liberty,” is not only to secure the right of personal liberty to one who has been illegally deprived thereof, but also to insure a speedy hearing and determination of the questions involved and as to the right of the petitioner to be released from imprisonment. To allow exceptions to the order for a discharge of the prisoner, by any judge who is given by statute the power to order the issuance of the writ and to act thereon, would be to seriously impair the efficiency of a process which has been relied upon by English speaking people for many centuries as the bulwark of their liberties, and would be inconsistent with the history and theory of the writ. It is better that occasional errors by a judge having jurisdiction should go uncorrected than that the speedy release of a person illegally deprived of his liberty should be prevented, or delayed by the length of time that must necessarily elapse in many cases before exceptions to an order for the discharge of the petitioner could be presented, argued and determined by the proper tribunal.
Various provisions of our statutes in relation to habeas corpus proceedings, B. S., chapter 101, show a legislative intention in accordance with the history and theory of the writ. “ On return of the writ, the court or justice, without delay, shall proceed to examine the causes of imprisonment or restraint.” “The court or justice, may, in a summary way, examine the cause of imprisonment or restraint; hear evidence produced on either side, and if no legal cause is shown for such imprisonment or restraint, the court or justice shall discharge him.” “No person, enlarged by habeas corpus, shall be again imprisoned or restrained for the same cause,” with certain exceptions not applicable here,
*402The provisions of R. S., c. 79, sec. 55, in relation to exceptions: “ When the court is held by one justice, a party aggrieved by any of his opinions, directions or judgments, in any civil or criminal proceedings, may, during the term, present written exceptions in a summary manner,” etc., are applicable to another class of cases and not to proceedings of this nature, as- decided in Wyeth v. Richardson, supra.

Exceptions dismissed.